       Case 2:19-cv-00174-RJS-CMR Document 2 Filed 03/13/19 Page 1 of 4




Melanie J. Vartabedian, Esq. (#10148)
Tyler M. Hawkins, Esq. (#13234)
BALLARD SPAHR LLP
One Utah Center, Suite 800
201 S. Main Street
Salt Lake City, Utah 84111-2221
Telephone: (801) 531-3000
Facsimile: (801) 531-3001
vartabedianm@ballardspahr.com
hawkinst@ballardspahr.com

Attorney for Defendant, First Financial Investment Fund V, LLC


                       IN THE UNITED STATES DISTRICT COURT

                       DISTRICT OF UTAH, CENTRAL DIVISION


CRYSTAL LAWRENCE,                                   NOTICE OF REMOVAL

               on behalf of Plaintiff and
               Class,                               Case No.: ____________________
v.
                                                    Honorable ____________________
FIRST FINANCIAL INVESTMENT FUND
V, LLC,                                             Removed from the Third Judicial District
                                                    Court, Salt Lake County, State of Utah,
               Defendant.                           Case No. 190901033




                                   NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant, First Financial Investment Fund V,

LLC (“First Financial”) hereby gives notice of the removal of the above-captioned matter,

currently pending in the Third Judicial District Court, Salt Lake County, State of Utah, Case No.

190901033, to the United States District Court for the District of Utah, Central Division. This
       Case 2:19-cv-00174-RJS-CMR Document 2 Filed 03/13/19 Page 2 of 4




Court has federal question jurisdiction over this matter pursuant to 28 U.S.C. § 1331. In support

of this Notice of Removal, First Financial states as follows:

        1.      On February 11, 2019, Plaintiff Crystal Lawrence served First Financial with a

Summons and copy of the Complaint in this matter. Pursuant to 28 U.S.C. § 1446(a), attached as

Exhibit A is a true and correct copy of the Summons and Complaint served upon First Financial.

        2.      The Complaint alleges, among other things, that First Financial engaged in

conduct “in violation of 15 U.S.C. §§ 1692e, 1692e(2), 1692e(5), 1692e(10), and 1692f”

otherwise known as the Fair Debt Collection Practices Act. (Compl. ¶¶ 27-30). The Complaint

also asserts violation of the Utah Consumer Sales Practice Act.

        3.      Removal of this action to the United States District Court, District of Utah,

Central Division, is proper pursuant to 28 U.S.C. § 1441 because the United States District Court

has original jurisdiction over the matter pursuant to 28 U.S.C. § 1331.

        4.      The United States District Court has original jurisdiction pursuant to 28 U.S.C. §

1331 because Plaintiff’s claims arise from the laws of the United States, particularly the federal

Fair Debt Collection Practices Act. Under 28 U.S.C. § 1367, this Court has supplemental

jurisdiction over all other claims in this action.

        5.      Venue is proper under 28 U.S.C. § 125(2) and 1441(a) because the United States

Court for the District of Utah, Central Division, is the federal district embracing the Third

Judicial District Court in and for Salt Lake County, State of Utah.

        6.      This Notice of Removal is timely under 28 U.S.C. § 1446(b) because it is filed

within thirty days after February 11, 2019, the date when Plaintiff served First Financial with the

Summons and Complaint.



DMWEST #36740107 v1                                  2
       Case 2:19-cv-00174-RJS-CMR Document 2 Filed 03/13/19 Page 3 of 4




       7.      Pursuant to 28 U.S.C. § 1446(d), First Financial will promptly serve a copy of this

Notice upon counsel for all parties and will file a copy in the Third Judicial District Court in and

for Salt Lake County, State of Utah.

       8.      First Financial reserves the right to submit evidence supporting this Notice of

Removal should Plaintiff move to remand.

       WHEREFORE, First Financial requests that the above-styled action currently pending in

Third Judicial District Court in and for Salt Lake County, State of Utah, be removed to this

Court, which shall assume full jurisdiction over it as provided by law.

       DATED this 13th day of March, 2019.




                                              /s/ Melanie J. Vartabedian
                                              Melanie J. Vartabedian, Esq.
                                              Tyler M. Hawkins, Esq.
                                              BALLARD SPAHR LLP

                                              Attorney for Defendant, First Financial Investment
                                              Fund V, LLC




DMWEST #36740107 v1                              3
       Case 2:19-cv-00174-RJS-CMR Document 2 Filed 03/13/19 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 13th day of March 2019, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which sends notification of such filing to the

following:

               Tyler B. Ayres
               AYRES LAW FIRM
               12339 S. 800 E.
               Suite 101
               Draper, UT 84020
               Tyler@AyresLawFirm.com


                                             /s/ Carrie Morgan




DMWEST #36740107 v1                             4
